 In the Matter Of STANDARD OIL COMPANY OF CALIFORNIA,EMPLOYERandSHEET METAL WORKERS INTERNATIONAL ASSOCIATION, LOCAL216, A. F. L., PETITIONERIn the Matter of STANDARD OIL COMPANY OF CALIFORNIA,EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS, PETITIONERIn the Matter of STANDARD OIL COMPANY OF CALIFORNIA,EMPLOYERandUNITED BROTHERHOOD OF CARPENTERS AND JOINERS,PETITIONERCases Nos. 20-RC-9, 20-RC-37, and 20-RC-41, respectivelyCERTIFICATION OF REPRESENTATIVESANDORDERMarch15, 1949Pursuant to a Decision and Direction of Elections issued by theBoard on October 20, 1948, the Regional Director conductedelectionson November 17 and 18, 1948, by secret ballot among the five groupsof employees at the Employer's Richmond Refinery described in theDecision.The Tallies of Ballots indicate that all valid ballots in Group 1 werefor the Sheet Metal Workers, the petitioning craft union; that amajority of valid ballots in Group 2 were for the Carpenters, the peti-tioning craft union; that a majority of valid ballots in Group 3 werefor the Bricklayers, the petitioning craft union; but that in Group4, a craft unit requested by the Plumbers, the results were inconclusivebecause the Plumbers received 109 of 222 valid and challenged votes,9 being challenged, while the remaining 104 ballots were divided asfollows : the Oil Workers, 56, the Independent, 45, and against par-ticipating labor organizations, 3.In Group 5, the residual unit, amajority of valid ballots were for the Independent.In his Report on Challenges the Regional Director states that theOilWorkers has filed unfair labor practice charges on behalf of thenine voters whose ballots were challenged, alleging that these indi-viduals were discriminatorily discharged by the Employer in violation82 N. L. R. B., No. 10.108 STANDARD OIL COMPANYOF CALIFORNIA109of Section 8 (a) (3) of the Act, and that extensive litigation of theunfair Abor practice proceeding will indefinitely delay a resolutionof the question of the eligibility of these nine voters.He thereforerecommends an immediate run-off election in Group 4.The Em-ployer has filed a statement in support of this recommendation.The Oil Workers has excepted to the Report on Challenges, in effectdemanding that the Board await the final disposition of the challengesand then, because it assumes that all 9 challenged ballots were votesfor the Oil Workers making a total of 113 votes cast against the craftunion in Group 4, hold a run-off election in a unit composed of Groups4 and the residual Group 5.1 The Oil Workers has recently filed a newcharge alleging that the Employer has discriminatorily demoted 45employees, members of the Oil Workers, since the election.The Board has considered the Regional Director's Report on Chal-lenges, the Statement of the Employer in Support thereof, the OilWorkers' Exceptions thereto, and the facts now available to it withrespect to the additional unfair labor practice charges filed by theOilWorkers; and has determined (1) that a run-off election in Group4 is not appropriate until such time as the eligibility of the challengedvoters has been determined, and the recent charge disposed of; and(2) that no valid reason appears to prevent the immediate certifica-tion in the remaining groups.2IT IS HEREBY ORDERED that the Regional Director for the TwentiethRegion continue to impound the ballots of the nine employees chal-lenged in Group 4.In the Decision and Direction of Elections previously referred tothe Board made no final determination of the appropriate unit orunits pending the outcome of the elections.Upon the basis of theentire record in the case the Board makes the following :SUPPLEMENTAL FINDINGS OF FACTWe find that each of the following groups of employees of StandardOil Company of California, at its Richmond, California, Refinery1The amended Tally of Ballots in Group 5 was as follows :Approximate number of eligible voters------------------------------------2, 350Votes for the Oil workers----------------------------------------------752Votes for Independent-------------------------------------------------1,011Votes for IAM--------------------------------------------------------89Votesagainst participating labor organizations----------------------------33Valid votes counted----------------------------------------------------1,885Challenged ballots-----------------------------------------------------50Total valid votes counted and challenged---------------------------------1,9352Matter of J. I. Case Co.,81 N. L R. B. 969. Member Murdock would, in accordancewith the tenor of his dissent in theCasedecision,not certify in the residual group until aconclusive determination in Group 4.However, he considers himself bound by themajority opinion inMatter of J. I. Case. 110DECISIONSOF NATIONALLABOR RELATIONS BOARDconstitutes a unit appropriate for the purposes of collectivebargainingwithin the meaning of Section 9 (b) of the Act :1.All persons employed as sheet metal workers (tinners) andapprentices, including head mechanics and lead mechanics, ex-cluding all supervisors and all other employees;2.All persons employed as carpenters and apprentices, includ-ing head mechanics and lead mechanics, the canvasman and thesaw filer, excluding all supervisors and all other employees;3.All persons employed as bricklayers and apprentices, includ-ing head mechanics and lead mechanics, excluding all supervisorsand all other employees;4.All remaining production and maintenance employees on theclassified pay roll at the Richmond Refinery, excluding all personsemployed as plumbers and pipefitters and apprentices, head andlead mechanic pipefitters regularly assigned pipefitter helpers andleadburners,' and also excluding employees covered by contractswith the I. A. M., the Boilermakers, the I. B. E. W., the Teamsters,and also excluding employees covered by separate contracts withthe Independent, as wellas allsupervisors, guards, roundmen,and gate men.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIEDthat the Sheet Metal Workers InternationalAssociation, Local 216, has been designated and selected by all of theemployees of the above-named Employer in the first unit hereinabovefound by the Board to be appropriate ; that the United Brotherhoodof Carpenters and Joiners of America, Local 642, has been designatedand selected by a majority of the employees of the above-named Em-ployer in the second unit hereinabove found by the Board to be appro-priate; that the Bricklayers, Masons and Plasterers InternationalUnion of America, Bricklayers Union No. 8 California, has been desig-nated andselected by a majority of the employees of the above-namedEmployer in the third unit hereinabove found by the Board to beappropriate; and that the Independent Union of Petroleum Workershas beendesignated and selected by a majority of the employees of theabove-named Employer in the fourth unit hereinabove found by theBoard to be appropriate; that the said labor organizations have beenselectedas the representatives for the purposes of collectivebargainingby each of the said groups aforesaid respectively, and that,pursuants The exclusion of the plumbers group from this residual unit is without prejudice to itslater inclusion subject to final determination of the election held in the group November17-18, 1948. STANDARD OIL COMPANY OF CALIFORNIA111to Section 9 (a) of the Act, as amended, the said organizations are theexclusive representatives of all the employees in the respective unitsfor the purposes of collective bargaining with respect to rates of pay,wages, hours of employment, and other conditions of employment.CHAIRMAN HERZOG and MEMBER GRAY took no part in the considera-tion of the above Certification of Representatives and Order.